As to the charge contained in the first count of the indictment, upon which this appellant was convicted, the defendant was entitled to the general affirmative charge. Taking and considering the evidence in its most unfavorable light to defendant, it might be said that a jury question was presented thereby, if the charge or accusation had been for unlawfully possessing *Page 686 
prohibited liquors; but as to the charge that he did distill, make, or manufacture alcoholic liquors, etc., there was no evidence in this case to sustain it, and the court should have so held.
This case is similar in many respects, so far as the facts are concerned, to the case of Dickey v. State, 22 Ala. App. 375,115 So. 848. Upon authority of the Dickey Case, supra, we hold that appellant's motion for new trial should have been granted, and that there was error to a reversal in overruling said motion. See, also, Moon v. State, 19 Ala. App. 176,95 So. 830; Knight v. State, 19 Ala. App. 296, 97 So. 163; Guin v. State, 19 Ala. App. 67, 94 So. 788; Burnett v. State, 21 Ala. App. 274,107 So. 321; Twilley v. State, 20 Ala. App. 263,101 So. 505; Matthews v. State, 21 Ala. App. 38, 104 So. 884.
Reversed and remanded.